PER CURIAM.
The defendant insurance agency, appellant herein, was entitled to a directed verdict in its favor under the authority of Keller Industries, Inc. v. Bellefonte Insurance Company, 412 So.2d 899 (Fla. 3d DCA 1982), and Burns v. Consolidated American Insurance Company, 359 So.2d 1203 (Fla. 3d DCA 1978). Accordingly, the judgment entered upon a jury verdict in favor of the plaintiffs is reversed and remanded with directions to enter judgment for the appellant.
Reversed and remanded with directions.